department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date date person to contact identification_number contact telephone number bin certified mail - return receipt requested dear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent fo proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely mary a epps acting director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations myrtle avenue floor brooklyn new york date date taxpayer_identification_number form_990 tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager's name id number manager’s contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final letter 3610-r catalog number 59432g effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter lf you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely nanette m downing director eo examinations letter 3610-r catalog number 59432g schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx issue whether c of the internal_revenue_code continues to satisfy the requirements for tax exemption under section facts was granted exemption in 20xx as an organization described under internal_revenue_code sec_501 as stated in their form_1024 application_for recognition of exemption under a the purpose of the organization is to conduct educational meetings and seminars for chief executive officers and entrepreneurs in order to help ceos grow their business by providing peer counseling and helping to find foreign partners customers and money during the examination it was explained that is a member organization consisting of chief executive officers from all lines of business in the united_states and overseas the purpose of the organization is to provide educational courses and seminars to assist these individuals in becoming better ceo’s to accomplish this purpose business professionals collaborated to exchange ideas and learn through the experiences of others there was no evidence provided to demonstrate that the organization was operating as an organization described under sec_501 the organization was unable to produce any records to support the information reported on the form_990 nor if the organization conducts any activities therefore it could not be determined if this is a membership_organization what the common business_interest is nor the particular line_of_business or business segment the members represented law sec_501 of the internal_revenue_code exempts from federal_income_tax business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the federal tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated a stock or commodity exchange is not a business league a chamber of commerce or a board_of trade within the meaning of sec_501 and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx is not exempt from tax organizations otherwise exempt from tax under this section are taxable upon their unrelated_business_taxable_income internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the president of the organization status government's position agrees to revocation of the organization's tax exempt it is the government's position that the tax exempt status of failing to maintain adequate_records and for its failure to operate should be revoked for failed to keep and provide adequate_records to determine the full nature of its operations the organization was not able to provide any financial documents to substantiate the information reported on the form_990 furthermore the organization did not have any documentation to substantiate that the purpose of the organization which is to provide courses and seminars to ceos in order to teach them how to be better ceos was attained based on the lack of supporting records it can not be determined if the organization served its tax exempt_purpose or whether it veered from its tax exempt_purpose as stated in its application by-laws articles and other legal documents revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status using this revenue_ruling and sec_6001 as precedent it is the government’s position that the tax exempt status of the should be revoked under sec_501 of the internal_revenue_code form 886-a department of the treasury-internal revenue service catalog number 20810w - page_2 publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended tax identification_number 20xx conclusion the tax exempt status of the code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status by failing to maintain adequate_records to support its exempt_activities under sec_501 of the internal revenue accordingly we propose to revoke your exempt status under internal_revenue_code sec_501 effective january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
